Citation Nr: 0934822	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 
1979. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in November 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1. The Veteran is shown to have manifested a personality 
disorder while on active duty.

2. An acquired psychiatric disorder was not diagnosed for 
many years after service and is not causally related to 
active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as a major 
depressive disorder, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303, 4.9, 4.127 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Service treatment records reflect that the Veteran sought 
treatment for nervousness in March 1978.  He was diagnosed 
with situational reaction at that time. An October 1978 
clinic note indicated that he did not like to be in the Navy, 
and was depressed and unhappy. He was provisionally diagnosed 
with maladjustment reaction and referred to a psychologist. 

In a December 1978 psychological evaluation, it was noted 
that he had been referred because of problems adjusting to 
the Navy. He was diagnosed with a passive-aggressive 
personality disorder. The psychologist recommended that in 
light of the severity of his personality disorder and his 
documented maladjustment, that he be processed for 
administrative separation from the Navy for unsuitability. 
The clinical psychologist noted that continued service would 
surely result in continued conduct and performance problems 
for both the Veteran and his command.

Shortly thereafter, he underwent a January 1979 separation 
examination. His psychiatric evaluation was normal; however, 
it was noted that he had a "personality problem." He 
separated from service in March 1979. 

Personality disorders, under most circumstances, are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits. 38 C.F.R. 
§§ 3.303(c), 4.9. Therefore, although a personality disorder 
was exhibited in service, he was not diagnosed with, or 
treated for, an acquired psychiatric disorder. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current disorder is causally related to active 
service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for an acquired psychiatric disorder until January 
1995, almost 16 years following separation from service.  In 
a clinical evaluation completed at that time, in conjunction 
with his application for social security administration (SSA) 
benefits, he was diagnosed with "major depression with 
persistent and significant depressive symptoms at this 
time."  Therefore, a diagnosed psychiatric disorder was not 
shown for nearly two decades after separation.

	In addition to the absence of documented post-service 
symptomatology for many years, the evidence includes the 
Veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, he is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that he experienced symptoms relating to depression since he 
was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that his reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the 
Board finds that his reported history of a continued acquired 
psychiatric disorder since active service is inconsistent 
with the other evidence of record.  
	
	Indeed, while he stated that his disorder began in service, 
the separation examination was absent of any psychiatric 
complaints, separate from a personality disorder.  Moreover, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1979) and initial reported symptoms 
related to a chronic psychiatric disorder in 1995 (a 16-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	Additionally, when he sought to establish medical care 
through the SSA benefit process, he did not report that his 
psychiatric symptomatology was related to service or that it 
was of longstanding duration.  Rather, in his December 1994 
application for SSA disability benefits, he indicated that he 
was extremely depressed and very nervous.  He stated that "I 
have no energy or drive and I've thought recently of suicide.  
The reason is I can't sleep and when I do wake up I feel 
nervous and disgusted with everything around me. My divorce 
led up to this condition." 
	
	As such, he did not claim that his disorder was related to 
service until he filed his claim with the VA.  His silence, 
when otherwise reporting his past medical history constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of treatment 
for many years and failure to relate his disorder to service 
when he initially sought treatment, and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not been established 
either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's acquired psychiatric disorder to active duty, 
despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a June 2009 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported 
feeling depressed four to five days in the previous week.  He 
indicated that he was currently being treated for his mental 
disorder, had low energy, and poor concentration.   
	
	After a physical examination, the examiner diagnosed the 
Veteran with a depressive disorder, not otherwise specified. 
The examiner opined that it was less likely than not that the 
Veteran's acquired psychiatric disorder was related to 
service.  He indicated that although the service treatment 
records referred to the Veteran feeling depressed and angry 
about serving in the Navy, because he missed his family and 
friends, his depression and anger disappeared almost 
immediately when he was on leave.  
	
	The VA examiner commented that this description of depression 
during active duty service suggested that it was secondary to 
his displeasure with service in the military.  Additionally, 
based on the fact that he did not report seeking mental 
health treatment until 1997, the examiner indicated that this 
suggested that his current depression was not related to 
service.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  
	
However, the Board notes that a September 2004 VA treatment 
record contains an opinion contradictory to those made by the 
VA examiner in June 2009.  In his treatment note, the 
psychiatrist acknowledged that the Veteran had been diagnosed 
with a passive aggressive personality disorder in service. He 
indicated that "it is possible that a person with this type 
of personality disorder would be having more difficulties 
with relationships and sustain losses that could exacerbate a 
depression." However, the Board places less probative value 
on this opinion.  

First, there is no indication that the physician reviewed the 
Veteran's claims file.  In Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service treatment records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis.  
But see Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(a medical opinion may not be discounted solely because the 
examiner did not review the claims file).  While not 
dispositive, this is a factor the Board takes into 
consideration in weighing the medical opinion.

Next, the VA treating psychiatrist's opinion was speculative 
to the extent that he reported that it was "possible" that 
the Veteran's type of personality disorder "could" 
exacerbate depression.  While language should be viewed in 
its full context and not characterized solely by the medical 
professional's choice of works, see Lee v. Brown, 10 Vet. 
App. 336 (1997), Molloy v. Brown, 9 Vet. App. 513 (1996), a 
reasonable reading of the opinion reflects that the health 
care provider was providing a general comment on personality 
disorders and not rendering a medical nexus opinion.  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).
	
As such, in considering all opinions, the Board places more 
weight on the VA examiner's opinion and finds that it is more 
probative with respect to the Veteran's claim for an acquired 
psychiatric disorder.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators . . .").

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, an acquired psychiatric disorder is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

Further, to the extent that the Veteran has related his 
current acquired psychiatric disorder to his personality 
problems in service, the Board notes that such conditions are 
not diseases or injuries for which service connection may be 
granted. 38 C.F.R. §§ 3.303(c), 4.9 (2008).  However, if, 
during an individual's active duty service, additional mental 
disease or injury superimposed upon a personality disorder 
occurs, service connection may indeed be warranted for the 
resultant disability. See 38 C.F.R. § 4.127 (2008), 
VAOPGCPREC 82-1990 (July 18, 1990). 

Significantly, the June 2009 VA examiner, after reviewing the 
Veteran's claims folder and interviewing him concluded that 
his acquired psychiatric disorder was "less likely than 
not" casually related to active duty service. Importantly, 
the examiner was unable to associate the Veteran's diagnosed 
depressive disorder with his active military duty. 

Clearly, therefore, competent evidence of record demonstrates 
that his acquired psychiatric disorder did not originate 
until many years after his separation from active military 
duty and, whatever its actual cause, was not shown by 
competent evidence to be etiologically related to service. 
His personality disorder, which was noted in service, is not 
a disability for compensation purposes under the law, as 
previously explained. In light of the above discussion, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient and inpatient 
treatment records. Further, private treatment records have 
been associated with the file. Additionally, several 
documented attempts to obtain private treatment records from 
the Veteran's private treating psychiatrist have gone 
unanswered.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in June 2009. Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as a major depressive disorder, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


